REINHARD, Judge.
The state appeals from the trial court’s order vacating movant’s convictions for armed criminal action. On April 7, 1978, movant pleaded guilty to two counts of first degree robbery and two counts of armed criminal action. He was sentenced to four concurrent seven year terms of imprisonment.
Movant filed a 27.26 motion alleging his convictions for first degree robbery and armed criminal action constituted double jeopardy. The trial court, relying on Sours v. State, 593 S.W.2d 208 (Mo. banc 1980), vacated movant’s convictions for armed criminal action.
However the holding in Sours was overruled in Missouri v. Hunter,-U.S.-, 103 S.Ct. 673, 74 L.Ed.2d 535 (1983). Convicting movant of first degree robbery and armed criminal action did not constitute double jeopardy.
Reversed and remanded.
KAROHL, P.J., and CRANDALL, J., concur.